DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, readable on claims 1-15 in the reply filed on 09/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Status of Claims 
Claims1-20 are pending, claims 17-20 have been withdrawn from consideration, and claims 1-15 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0270637 to Tanaka et al. (hereinafter “Tanaka”).
Regarding claim 1, Tanaka discloses in Fig. 4 of a distal end portion of a medical device (Fig. 2 - distal end portion 7), the distal end portion comprising: 
	a first portion (Fig. 4-distal end portion body 30) having a groove around a perimeter of an outer surface of the first portion (Fig. 4-groove 31; [0050]- a groove 31 formed in the outer peripheral portion of the distal end portion body 30); 
	a cover (Fig. 4-cap 26) disposed around the outer surface of the first portion ([0050]- the cap 26 is attached to the distal end portion body 30 by engaging the engagement portion with a groove 31), and disposed within the groove ([0050]- the cap 26 is attached to the distal end portion body 30 by engaging the engagement portion with a groove 31); and 
	a second portion  (Fig. 4-cap 26) having a tab protruding radially inward from an inner surface of the second portion (Fig. 4; [0050]- an engagement portion (not illustrated) which annularly projects toward the inside in the radial direction is formed in the proximal end of the cap 26), wherein the tab is received within the groove, radially outward of the cover (Fig. 4; [0050]- the cap 26 is attached to the distal end portion body 30 by engaging the engagement portion with a groove 31).
Regarding claim 5, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses wherein the groove includes a straight portion (Fig. 4- groove 31), and wherein the tab is received within the straight portion ([0050]- the cap 26 is attached to the distal end portion body 30 by engaging the engagement portion with a groove 31 formed in the outer peripheral portion of the distal end portion body 30).
Regarding claim 6, Tanaka discloses the distal end portion of claim 5, and Tanaka further discloses wherein the groove further includes a curved portion (Fig. 4- groove 31).
Regarding claim 7, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses wherein the first portion includes an opening in communication with a working channel of the medical device (Fig. 4- treatment tool insertion channel 14), wherein the working channel is configured to receive a medical tool ([0005]- various treatment tools are inserted into a treatment-tool entry port provided on an operation portion and they are led out of the treatment-tool exit port opened in the distal end portion and used for treatment).
Regarding claim 8, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses further comprising an imaging device (Fig. 4- observation window 22) and a lighting source (Fig. 4- illumination window 24), wherein the imaging device faces a direction that is radially outward from a longitudinal axis of the distal portion (Fig. 4- observation window 22).
Regarding claim 9, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses further comprising an elevator (Fig. 4-elevator body 62).
Regarding claim 11, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses wherein a radial wall of the second portion includes an opening (Fig. 4-opening window 26A) aligned with an imaging device of the first portion (Fig. 4 - observation window 22; [0040]- The observation window 22… receives…an imaging device that are other components of the observing portion).
Regarding claim 13, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses wherein the tab extends radially inward from a proximal most edge of the second portion ([0050]- Moreover, an engagement portion (not illustrated) which annularly projects toward the inside in the radial direction is formed in the proximal end of the cap 26).
Regarding claim 14, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses wherein no adhesive fixes the cover to the groove or the tab ([0050]- cap 26 is attached to the distal end portion body 30 by engaging the engagement portion with a groove 31).
Regarding claim 15, Tanaka discloses the distal end portion of claim 1, and Tanaka further discloses wherein the tab ([0050]- Moreover, an engagement portion (not illustrated) which annularly projects toward the inside in the radial direction is formed in the proximal end of the cap 26) compresses at least a portion of the cover ([0049]- The cap 26 is made of an elastic material such as elastic rubber).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0270637 to Tanaka et al. (hereinafter “Tanaka”) and further in view of U.S. Publication No. 2008/0242927 to Hirata.
Regarding claim 2, Tanaka discloses the distal end portion of claim 1, but Tanaka does not expressly teach further comprising a constricting element positioned within the groove, radially inward of the tab.
However, Hirata teaches of an analogous endoscopic device further comprising a constricting element positioned within the groove, radially inward of the tab (Fig. 8- O-ring 62f; [0112]- The main body portion 62a of the distal end outer base 62 is provided at the distal end of the outer circumferential face with a male thread portion 62e and at the proximal end with an annular groove, an O-ring 62f is fitted to the outside thereof).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka to include a constricting element positioned within the groove, radially inward of the tab, as taught by Hirata. It would have been advantageous to make the combination in order to seal the space between the distal end and the cover ([0112] of Hirata).
Regarding claim 3, Tanaka, as modified by Hirata, teaches the distal end portion of claim 2, but Tanaka does not expressly teach wherein the constricting element includes at least one of a spring, a string, a wire, a filament, or an O-ring.
However, Hirata teaches of an analogous endoscopic device wherein the constricting element includes at least one of a spring, a string, a wire, a filament, or an O-ring (Fig. 8- O-ring 62f).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the constricting element of Tanaka, as modified by Hirata, to be an O-ring, as taught by Hirata. It would have been advantageous to make the combination in order to seal the space between the distal end and the cover ([0112] of Hirata).
Regarding claim 4, Tanaka, as modified by Hirata, teaches the distal end portion of claim 2, and Tanaka further discloses wherein the cover includes an elastic sleeve ([0049]- The cap 26 is made of an elastic material such as elastic rubber), but Tanaka does not expressly teach wherein the elastic sleeve and the constricting element form a single, unitary piece.
However, Hirata teaches of an analogous endoscopic device wherein the sleeve and the constricting element form a single, unitary piece (Fig. 9 - cap 40 and O-ring 62f; [0112]- The O-ring 62f is elastically deformed in a state where a cap 40 is screwed with the male thread portion 62e, thereby sealing a space between the cap 40 and the distal end outer base 62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Tanaka, as modified by Titus, so that the elastic sleeve and constricting element form a single, unitary piece, as taught by Titus. It would have been advantageous to make the combination in order to seal the space between the distal end and the cover ([0112] of Hirata).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0270637 to Tanaka et al. (hereinafter “Tanaka”) and further in view of U.S. Publication No. 2008/0242927 to Hirata and U.S. Publication No. 2012/0209074 to Titus.
Regarding claim 10, Tanaka, as modified by Hirata, teaches the distal end portion of claim 2, and although Tanaka discloses wherein the cover includes an elastic sleeve ([0049]- The cap 26 is made of an elastic material such as elastic rubber), neither Tanaka nor Hirata expressly teach wherein a first layer of the elastic sleeve is disposed on a first side of the constricting element, and wherein a second layer of the elastic sleeve is disposed on a second side of the constricting element, opposite the first side.
However, Titus teaches of an analogous endoscopic device wherein a first layer of the elastic sleeve is disposed on a first side of the constricting element, and wherein a second layer of the elastic sleeve is disposed on a second side of the constricting element, opposite the first side (Figs. 18a-18b- cap 70 and o-ring 72; see [0123]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka, as modified by Hirata, to include the first and second layer, as taught by Titus. It would have been advantageous to make the combination in order to assist in retaining the coupler on the endoscope ([0123] of Titus).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0270637 to Tanaka et al. (hereinafter “Tanaka”) and further in view of U.S. Publication No. 2019/0223698 to Hosogoe et al. (hereinafter “Hosogoe”).
Regarding claim 12, Tanaka discloses the distal end portion of claim 1, but Tanaka does not expressly teach wherein the tab is received within only a portion of the groove.
However, Hosogoe teaches of an analogous endoscopic device wherein the tab (Fig. 9 - first engagement part 46) is received within only a portion of the groove (Fig. 5- third engagement part 29; [0083]- The endoscope cap 50 has the opening end 56 facing the insertion part 30. The first engagement part 46 at the inner surface of the endoscope cap 50 is engaged with the third engagement part 29 of the distal end portion 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanaka so that the tab is received within only a portion of the groove, as taught by Hosogoe.  It would have been advantageous to make the combination in order to be attachable to and detachable from a distal end of an insertion part of the endoscope (abstract of Hosogoe).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795